Title: To James Madison from Richard Forrest, 6 August 1810 (Abstract)
From: Forrest, Richard
To: Madison, James


6 August 1810, Washington. Proposes that he should go to Florida, posing as an ordinary tourist, seek information on the sympathies of the people, and prepare a secret report. Speaks of acquaintances already in Florida. “My plan would be, to hear and observe all that might be passing, & without expressing any opinion of my own.” Also suggests a method of passing on his information to Captain Smith at Fort Hawkins in Georgia.
